Title: From Thomas Jefferson to Jacob Wagner, 2 October 1801
From: Jefferson, Thomas
To: Wagner, Jacob


Oct. 2. 1801.
Th: Jefferson, with his compliments to mr Wagner returns him Forman’s & Chancellor Livingston’s letters. the moment the gentleman returns who went express to the Secretary of state, the ultimate dispatches for Chancellor Livingston may go off. there seems to be an enquiry in his letter, as to the person to whom he is to address himself in pecuniary matters, which it is important to answer, & probably mr Wagner can answer it to him.  mr Wagner can also inform him that a mr Gantt is appointed Commercial Agent at Nantes, but that the agency of L’Orient is still vacant, & that the Secretary of State shall be reminded of the Chancellor’s recommendation of mr Patterson.
Th: Jefferson asks the favr. of mr Wagner to make him out a list of all commissions given out since the 29th. of July, as he has not noted them himself since that date. the Commission of Marshal for the Western district of Virginia was filled up for Andrew Moore Aug. 8.
